United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 11-1331
            ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Merrideth June Crane-Horton,            *
also known as Mary Crane-Horton,        *
                                        *
            Appellant.
            ___________                     Appeals from the United States
                                            District Court for the Southern
            No. 11-1407                     District of Iowa.
            ___________
                                                   [UNPUBLISHED]
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Edwin Nathan Horton,                   *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: October 17, 2011
                                Filed: February 6, 2012
                                 ___________
Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Merrideth Crane-Horton and Edwin Nathan Horton (Nate) (collectively, "the
Hortons"), appeal their top-of-the-Guidelines-range sentences of 210 and 175 months
respectively. The Hortons were charged in a ten-count indictment with conspiracy to
commit sex trafficking and several other felonies related to the sex-trafficking
conspiracy. Both pleaded guilty to one count of conspiracy to commit sex trafficking,
and both had the benefit of a plea agreement with the government.

       The Hortons contend that the district court1 erroneously applied a presumption
of correctness to the Guidelines, because the court stated that it would "go with that
guideline range unless there are significant issues in a case that suggest otherwise."
Nate further argues that the court abused its discretion by finding that his criminal
history score was not substantially overstated. The government points out that the
Hortons did not object at sentencing to the district court's "go with" statement and our
review is for plain error. Further, the government argues the district court did not
otherwise abuse its discretion in imposing the sentences.

       The district court did not commit plain error. To the extent that the district
court's "go with" statement might be considered erroneous, it was not plain error
affecting the Hortons' substantial rights. See United States v. Bain, 586 F.3d 634, 640
(8th Cir. 2009) (setting forth the test for plain error review in a sentencing case,
including that the defendant must show a reasonable probability of a lower sentence
absent the error), cert. denied, 131 S. Ct. 74 (2010). The district court indicated that
if not for the extensive negotiations that resulted in the plea bargain, it might have


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                          -2-
varied above the Guidelines range. See id. at 640-41 (holding that where the district
court committed Gall2 error by requiring "extraordinary circumstances" to grant a
variance, the error was not plain because the defendant could not establish he would
have received a lower sentence absent the error).

       We also reject Nate's argument that the district court erred in failing to depart
downward based on an over-represented criminal history score. The denial of a
downward departure is unreviewable unless the district court had an unconstitutional
motive or an erroneous belief that it was without the authority to grant the departure.
United States v. Dixon, 650 F.3d 1080, 1084 (8th Cir. 2011). The record reflects that
the district court knew of its authority to depart, but chose not to do so. There is no
evidence to suggest that the court's reasoning was due to an unconstitutional motive,
and we accordingly will not review its downward departure decision. Finally, our
review of the egregious facts in the record confirms that the district court's within-
Guidelines-range sentences were reasonable. Accordingly, we affirm.
                        ______________________________




      2
       Gall v. United States, 552 U.S. 38 (2007).

                                          -3-